NOTICE OF ALLOWABILITY
Claims 1-3, 5-8, and 10-11 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A display control device comprising: a first display; a first processor configured to perform reset control of the first display; and a second processor configured to perform reset control of the first display and having throughput less than the first processor, wherein the first processor among the first processor and the second processor executes reset control of the first display in a case of a first operation mode in which the first processor is active, and the second processor among the first processor and the second processor executes reset control of the first display (i) in a case of a second operation mode in which the first processor is inactive or (ii) in a case of detection of the first processor not operating normally, wherein: when an operation from an input device is not detected for a fixed time or more in the first operation mode, the first processor instructs the second processor to switch from the first operation mode to the second operation mode and subsequently switches a state of the first processor from active to inactive, and when an instruction to switch an operation mode is given by the input device after being switched to the second operation mode, the second processor changes the first processor from inactive to active, and the first processor performs control of switching from the second operation mode to the first operation mode “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 6, the recitation of “A display control method executed in a display control device including a display, a first processor controlling the display, and a second processor controlling the display and having throughput less than the first processor, the display control method comprising: controlling reset of the display by the first processor in a case of a first operation mode in which the first processor is active; and controlling reset of the display by the second processor (i) in a case of a second operation mode in which the first processor is inactive or (ii) in a case of detection of the first processor not operating normally wherein: when an operation from an input device is not detected for a fixed time or more in the first operation mode, the first processor instructs the second processor to switch from the first operation mode to the second operation mode and subsequently switches a state of the first processor from active to inactive, and when an instruction to switch an operation mode is given by the input device after being switched to the second operation mode, the second processor changes the first processor 3Application No. 17/169,167 Reply to Office Action Dated March 31, 2022 from inactive to active, and the first processor performs control of switching from the second operation mode to the first operation mode “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 11, the recitation of “A non-transitory computer readable recording medium recording a program readable by a computer in a display control device including a display, a first processor controlling the display, and a second processor controlling the display and having throughput less than the first processor, the program causing the computer to execute: processing of causing the first processor to control reset of the display in a case of a first operation mode in which the first processor is active; and processing of causing the second processor to control reset of the display (i) in a case of a second operation mode in which the first processor is inactive or (ii) in a case of detection of the first processor not operating normally, 4Application No. 17/169,167 Reply to Office Action Dated March 3 L, 2022 wherein: when an operation from an input device is not detected for a fixed time or more in the first operation mode, the first processor instructs the second processor to switch from the first operation mode to the second operation mode and subsequently switches a state of the first processor from active to inactive, and when an instruction to switch an operation mode is given by the input device after being switched to the second operation mode, the second processor changes the first processor from inactive to active, and the first processor performs control of switching from the second operation mode to the first operation mode “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621